     Case 4:18-cr-00031-WTM-CLR Document 172 Filed 11/19/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                       CASE NO. CR418-031


COREY WILSON,

      Defendant.




                                      ORDER


      Before     the    Court   is   Defendant       Corey       Wilson's     Motion   for

Reconsideration.        {Doc.      160.)    In     his    motion.     Defendant     seeks

reconsideration        of   this    Court's      order     denying    his     motion   for

compassionate      release.         (Doc.     159.)        Specifically,       Defendant

argues    that    the    Court "overlook[ed]              certain     facts    involving

[Defendant's] health and the time that he has served" in denying

his motion for compassionate release. (Doc. 160 at 1.) Despite

Defendant's      contentions,        the    Court        did     consider    Defendant's

health conditions and found they presented an extraordinary and

compelling reason for compassionate release. (Doc. 159 at 5.)

The Court, however, ultimately denied Defendant's motion because

it found that the factors set forth 18 U.S.C. § 3553(a) weighed

against    Defendant's       release.       (Id.    at     9.)    Although    the   Court

recognizes that it incorrectly calculated the time remaining on

Defendant's sentence, the time remaining on Defendant's sentence

was only one of the § 3553(a) factors considered by the Court.
   Case 4:18-cr-00031-WTM-CLR Document 172 Filed 11/19/20 Page 2 of 2



The Court also considered the seriousness of Defendant's offense

and Defendant's propensity to commit further offenses while on

supervised release. (Id.); see also United States v. Thompson,

641 F. App'x 641, 650 (8th Cir. 2016) ("When considering the

§ 3553(a)    factors,    a   district    court    is   not   required   to   make

specific findings; all that is generally required to satisfy the

appellate court is evidence that the district court was aware of

the relevant factors."). Based on the foregoing, the Court can

find    no   reason     to   disturb     its   prior    order.    Accordingly,

Defendant's motion (Doc. 160) is DENIED.

       so ORDERED this / * "^day of November 2020.




                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA
